Exhibit 10.9

AMENDMENT

TO

NATIONWIDE HEALTH PROPERTIES, INC.

RETIREMENT PLAN FOR DIRECTORS

AS AMENDED AND RESTATED

This amendment dated and effective October 28, 2008 (this “Amendment”), amends
the Nationwide Health Properties, Inc. Retirement Plan for Directors, as amended
and restated (the “Plan”). Capitalized terms used and not otherwise defined
herein shall have the respective meanings set forth in the Plan.

RECITALS

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places certain restrictions, among other things, as to the timing of
distributions from nonqualified deferred compensation plans and arrangements;

WHEREAS, the Board of Directors of Nationwide Health Properties, Inc. (the
“Company”) desires to amend the Plan to comply with Section 409A of the Code;

NOW, THEREFORE, the Plan shall be amended as follows:

1. The definition of “Termination from the Board” is hereby deleted and
replaced, as follows:

“‘Termination from the Board’ shall mean the cessation of an Eligible Director’s
services, whether voluntary or involuntary, for any reason including retirement,
disability or death, where the Company and the Eligible Director reasonably
anticipate that no further services of any kind would be performed following
such termination, or that the level of bona fide services the Eligible Director
would perform after such termination (whether as a director or as an independent
contractor) would permanently decrease to no more than 20% of the average level
of bona fide services performed (whether as a director or as an independent
contractor) over the immediately preceding 36-month period (or, if shorter, the
full period of services to the Company).”

2. A new Section IX is hereby added to the Plan, as follows:

“IX. Code Section 409A

Notwithstanding any provision to the contrary in this Plan, to the extent
necessary to avoid the imposition of taxes under Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder (the ‘Code’), no payment or distribution under this Plan that becomes
payable by reason of a participant’s termination of service with the Company
will be made to such participant unless such participant’s termination of
service constitutes a ‘separation from service’ (as such term is defined in
Section 409A of the Code) from the Company. For purposes of this Plan, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Section 409A of the



--------------------------------------------------------------------------------

Code. If a participant is a ‘specified employee’ (as defined in Section 409A of
the Code) on the date of ‘separation from service’ from the Company and, as a
result of that status, any portion of the payments under this Plan would
otherwise be subject to taxation pursuant to Section 409A of the Code, such
participant shall not be entitled to any payments upon a termination of his or
her service until the earlier of (i) the expiration of the six (6)-month period
measured from the date of such participant’s ‘separation from service’ or
(ii) the date of such participant’s death. Upon the expiration of the applicable
Section 409A deferral period, all payments and benefits deferred pursuant to
this Section IX (whether they would have otherwise been payable in a single sum
or in installments in the absence of such deferral) shall be paid or reimbursed
to such participant in a lump sum as soon as practicable, but in no event later
than ten (10) days following such expired period (or if the payment is being
made following the participant’s death, no later than sixty (60) days following
the date of death), and any remaining payments due under this Plan will be paid
in accordance with the normal payment dates specified for them herein.”